Case 1:18-cv-00681-RJL Document 194-15 Filed 05/06/20 Page 1 of 3




                   EXHIBIT 14
          Case 1:18-cv-00681-RJL Document 194-15 Filed 05/06/20 Page 2 of 3

                                                     U.S. Department of Justice

                                                     Federal Bureau of Investigation




Office of the General Counsel                        Washington, D.C. 20535-0001




                                                     April 10, 2020


Via E-mail

Mr. Eden P. Quainton
1001 Avenue of the Americas
11th Floor
New York, NY 10018
equainton@gmail.com

Re: Aaron Rich v. Edward Butowski, et al., No. 18-cv-0681 (D.D.C.)

Dear Mr. Quainton:

       On or around April 9, 2020, the Federal Bureau of Investigation (“FBI”) received a
subpoena seeking the production of, among other things, “all data, documents, records, or
communications created or obtained since January 1, 2016 that discuss Seth Rich or Aaron
Rich.”

        The disclosure of FBI records and information in administrative or judicial proceedings is
controlled by statute and regulation. In order for the FBI to disclose records or information, the
requestor must provide the FBI with a jurisdictionally-valid subpoena, order, or demand of a
court or other authority, and a scope and relevancy statement as described in Title 28, Code of
Federal Regulations (“C.F.R.”), Sections 16.21-29. Because you have not provided this office
with sufficient information to properly evaluate your request, we are not authorized to produce
any FBI information in connection with this matter. See United States ex rel. Touhy v. Ragen,
340 U.S. 462 (1951).

         Should you provide to the FBI the required information, we will review your submission
in light of the relevant federal regulations, and will make a determination as to the propriety of
the requested release of information. The referenced provisions of the C.F.R., however, are not
intended to, and do not, create any right or benefit, substantive or procedural, against the United
States. The FBI reserves its rights under Sections 16.21-29, and your compliance with the
referenced regulations may not obligate the FBI to release the information you seek.

        In addition, our ability to comply with this request is limited by the Privacy Act, Title 5
of the United States Code, Section 552a. The Privacy Act generally prohibits disclosure of
records maintained by government agencies, such as the FBI, that are retrieved by the name of an
individual. In order for the FBI to process your request, you may need to supply us with a
federal court order, a waiver, or some other basis for production consistent with the Privacy Act.


                                                 1
       Case 1:18-cv-00681-RJL Document 194-15 Filed 05/06/20 Page 3 of 3



        Finally, we note that, while the subpoena return date of April 20, 2020 would provide
insufficient time to respond to such overly broad discovery requests under normal operating
conditions, the FBI’s ability to review and provide records in response to your request could be
hampered by the current COVID-19 National Emergency. The FBI has implemented applicable
Office of Management and Budget guidelines to protect its employees and their communities, and to
ensure that it can continue to protect the American people during this national emergency. The
Governors of Maryland and Virginia and the Mayor of Washington, D.C. have issued stay-at-home
orders, prohibiting residents from leaving their homes except for essential trips. Violation of these
orders may result in fines or imprisonment. The majority of FBI Headquarters employees live in the
National Capital Region. These restrictions may hinder our ability to respond to your subpoena once
you provide sufficient information to permit us to evaluate your request.

      Please direct any further communication regarding this request to Assistant General
Counsel Steven Parker. He may be reached by email at sjparker2@fbi.gov.




                                                      Sincerely,

                                                      /s/ Paul R. Wellons
                                                      Paul R. Wellons
                                                      Unit Chief




                                                  2
